Opinion filed October 21, 2021




                                                 In The

            Eleventh Court of Appeals
                                             ___________

                                      No. 11-21-00101-CR
                                             ___________

                  CHRISTOPHER LEE BEDFORD, Appellant
                                                    V.
                          THE STATE OF TEXAS, Appellee


                          On Appeal from the 42nd District Court
                                  Taylor County, Texas
                              Trial Court Cause No. 28606A


                           MEMORANDUM OPINION
        Based upon a plea of guilty, 1 the trial court convicted Appellant, Christopher
Lee Bedford, of the third-degree felony offense of tampering with evidence. After
a hearing on punishment, the trial court assessed Appellant’s punishment at
imprisonment for five years. We affirm.


        We note that Appellant and the State entered into a charge bargain but that the trial court certified
        1

that Appellant had permission to appeal as to the punishment assessed. See Shankle v. State, 119 S.W.3d
808, 812–14 (Tex. Crim. App. 2003); see also TEX. R. APP. P. 25.2(a)(2).
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed a pro se response to counsel’s Anders brief. In his
response, Appellant states that he “would like to stop the appeal process, lift any and
all holds, [t]ake away [his] appeal bond so that [he] can go to TDCJ.” Following the
procedures outlined in Anders and Schulman, we have independently reviewed the
record, and we agree with counsel that the appeal is frivolous and without merit.2
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM
October 21, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

        2
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2